Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered May 18, 2007, which, after a hearing, granted a subsequent order of retention requiring respondent to remain in a secure psychiatric facility for a period not to exceed one year from May 1, 2007, unanimously affirmed, without costs.
The court properly granted the application for a subsequent retention order, where a preponderance of the evidence demonstrates that respondent currently suffers from a mental disorder causing him to be a physical danger to himself and others (see Matter of George L., 85 NY2d 295, 303 [1995]; Matter of Richard H. v Consilvio, 6 AD3d 7 [2004], lv denied 3 NY3d 601 [2004] ). The record establishes that in 1988, respondent pleaded *452not responsible by reason of mental disease or defect to attempted murder in the second degree and reckless endangerment in the first degree. After being determined to suffer from a “dangerous mental disorder” (CPL 330.20 [1] [c]), he was committed to a secure psychiatric facility. Following an unsuccessful transfer to a nonsecure environment, he was returned to secure confinement, where he has remained under a series of subsequent retention orders, one of which issued pursuant to this Court’s directive (see Matter of James M. v Consilvio, 6 AD3d 153 [2004]).
Although the underlying criminal act is remote, its violent nature cannot be discounted (id. at 159), and while the record contains evidence of progress, it also demonstrates that respondent has made threats of violence against staff members and patients of the facility, engaged in physical acts of violence, refused to participate in treatment, and been accused of forced sexual contact upon a fellow patient. There is also a strong medical consensus that respondent is unable to accept responsibility for his acts, has a profound lack of insight into his mental illness, and suffers from bipolar disorder characterized by antisocial, borderline and paranoid traits that sometimes cause aggressive and violent behavior. Furthermore, three medical assessments opine that if he is transferred to a nonsecure facility, respondent will at this time present a high risk for dangerous behavior. Concur—Mazzarelli, J.P, Andrias, Friedman and Sweeny, JJ.